Citation Nr: 0727428	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO. 06-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for a psychiatric disability, including post-traumatic stress 
disorder (PTSD).

2. Entitlement to a compensable disability rating for hearing 
loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1986 until 
September 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana. 

Although the veteran originally appealed a denial of an 
increased disability rating for service-connected tinnitus, 
he withdrew his appeal during the May 2007 videoconference 
hearing. The issue is therefore no longer before the Board 
for review. 


FINDINGS OF FACT

1. The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as impairment of judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships. 

2. The veteran's hearing loss is manifested by level I 
hearing acuity in the right ear and level III hearing acuity 
in the left ear. 

CONCLUSIONS OF LAW

1. The criteria for an evaluation of 50 percent for PTSD have 
been approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2006).

2. The criteria for a compensable rating evaluation for 
hearing loss have not been approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002). 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006). The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in September 2004. Under Dingess v. Nicholson, 
19 Vet. App. 473 (2006), VA must also provide notice that an 
effective date for the award of benefits will be assigned if 
an increased evaluation is awarded. Although the RO did not 
advise the veteran of such information, because the claim for 
an increased evaluation rating for PTSD is being granted, the 
RO will, upon issuance of this decision, assign an effective 
date for the increased rating. Since this decision affirms 
the RO's denial of a compensable rating for the veteran's 
bilateral hearing loss, the veteran is not prejudiced in 
regards to that claim. Proceeding with this matter in its 
procedural posture would not therefore prejudice the veteran.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case. The 
veteran and his representative have not made the RO or the 
Board aware of any supporting information not in the record 
of evidence that needs to be obtained in order to fairly 
decide this appeal. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

 


Increased Rating Evaluations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life. Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify 
the various disabilities and the criteria for specific 
ratings. If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern. Francisco v. Brown, 
7 Vet. App. 55 (1994). However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD

The veteran was granted service connection for PTSD in a 
November 2004 rating decision, which also granted a 30 
percent evaluation. The veteran contends that his PTSD is 
more disabling than currently evaluated. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that a 50 percent 
evaluation is warranted. 

Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including Diagnostic Code 9411 for 
PTSD, provide for a 50 percent rating when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships. Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. Id.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). A 
score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships. See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994. 

The veteran was provided a VA examination in September 2004 
for PTSD. The veteran indicated to his examiner that he had 
problems concentrating at his work, extreme problems of 
motivation due to mood disturbances, and difficulty sleeping. 
The veteran also complained of recurrent dreams, avoidance, 
hyperarousal, outbursts of anger, an exaggerated hyper-
startle response, and depressive symptoms. A GAF of 55 was 
assessed. 

Subsequent VA outpatient treatment records indicate continued 
treatment for PTSD. The veteran was found to have problems, 
including an inability to sleep, impaired concentration, 
frustration, and low interest levels. The records also 
indicate that the veteran continued to avoid people, have 
mood disturbances, and had problems establishing and 
maintaining effective work and social relationships.

The veteran has submitted a May 2007 letter authored by 
K.L.W., MA, readjustment counseling therapist, for the 
Board's original consideration, i.e., with a waiver of RO 
consideration. In substance, the counselor reports that due 
to PTSD, the veteran is experiencing difficulty with onset 
and duration of sleep; nightmares; intrusive thoughts; 
depression; difficulty in adapting to stressful situations 
due to disturbances of mood; isolation from family and 
friends, and short-term memory dysfunction.

The veteran has also provided testimony and a lay statement 
from his wife, indicating that he has short term memory 
problems, actively isolates himself, has impaired impulse 
control, and does not maintain effective relationships. As 
laypersons, they are competent to report observable symptoms, 
but not clinical findings which are applied to VA's Schedule 
for Rating Disabilities. Cf. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994).

The evidence indicates that the veteran has symptoms and 
impairment approximating a 50 percent evaluation. 38 C.F.R. § 
4.130, Diagnostic Code 9411. 
The evidence does not indicate the veteran had symptoms such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; or impairment 
of long-term memory. However, the evidence does indicate that 
the veteran has impairment of judgment; impaired abstract 
thinking; disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships. Additionally, the GAF score reflects moderate 
symptoms. 

A 70 percent evaluation is not warranted as the veteran does 
not exhibit symptoms including suicidal ideation; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; and neglect of appearance and 
hygiene.

When the weight of the evidence supports a claim or an 
approximate balance between positive and negative evidence 
regarding a material issue, the veteran shall prevail or have 
the benefit of the doubt on that issue. Ashley v. Brown, 6 
Vet. App. 52, 59 (1993). 38 U.S.C. 5107(b); 38 C.F.R. § 
3.102. As the evidence of record is at least at an 
approximate balance, the benefit of the doubt rule applies. 
Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). Therefore, a 
50 percent evaluation for the veteran's psychiatric 
disability, including PTSD, shall be granted. 



Hearing Loss Rating Evaluation

The veteran also contends that his service-connected hearing 
loss warrants a compensable rating evaluation. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that a 
compensable rating evaluation is not warranted. 

In evaluating service-connected hearing loss, disability 
ratings are derived from the mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992). Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz. The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness. An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b). The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4. This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d).  


Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a). The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral. That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately. The regulatory provisions provide the 
following:

TABLE VI
NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

















TABLE VIA
 NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI
The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal rows represent the ear 
having the better hearing and the vertical columns the ear 
having the poorer hearing. When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I. 38 C.F.R. §§ 
3.383, 4.85(f). The percentage evaluation is located at the 
point where the row and column intersect. 38 C.F.R. § 
4.85(e).  

TABLE VII
 PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

The veteran underwent a VA examination in October 2004 to 
assess the severity of his hearing loss. The audiological 
evaluation found pure tone thresholds, in decibels, as 
follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
20
55
40
34
LEFT
25
35
80
70
53

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.

When the findings of the October 2004 VA examination are 
considered in conjunction with the hearing loss rating 
criteria, each ear is determined to qualify for numeric 
designations of I. 38 C.F.R. § 4.85. When the numeric 
designations are applied to Table VII (38 C.F.R. § 4.85), a 
noncompensable, 0 percent rating is found.

When evaluated under the provisions of 38 C.F.R. § 4.86, for 
ratings based on exceptional patterns of hearing impairment, 
the right ear is determined to qualify for a numeric 
designation of I, while the left ear qualifies for a numeric 
designation of III. When the numeric designations are applied 
to Table VII (38 C.F.R. § 4.85), a noncompensable, 0 percent 
rating is found. Based on the evidence and the application of 
the rating criteria, an increased evaluation for the 
veteran's hearing loss is denied. 






ORDER

A 50 percent evaluation for a psychiatric disability, 
including PTSD, is granted.

A compensable evaluation for hearing loss is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


